Citation Nr: 1827733	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on a motion to partially vacate a September 2017 decision by the Board, which denied the claims for entitlement to service connection for a respiratory disability as well as a right knee disability.  For the reasons discussed below, the Board's September 7, 2017 decision to these issues is vacated.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017). 

In this case, pursuant to the March 2018 motion to partially vacate by the Veteran's attorney, the Board finds the Veteran was denied due process of law with respect to his appeal of the issues of entitlement to service connection for a respiratory disability, as well as a right knee disability, as an error was made in the September 2017 Board decision denying the claims.  Indeed, prior to the issuance of the Board decision, on September 7, 2017, the Veteran requested, in June 27, 2017 correspondence that his claims file be held open for 90 days in order for him to submit additional evidence pertaining to his respiratory and right knee disability claims.  

The Board indicated in a February 2018 determination that it had not received any correspondence from the Veteran in or around June 27, 2017 that requested the file be kept open for 90 days.  In March 2018 correspondence, the Veteran's attorney enclosed a copy of the June 27, 2017 letter that was faxed to and received by the Board on the same date.  Accordingly, the September 7, 2017, Board decision that denied entitlement to respiratory and right knee disabilities must be vacated to resolve this error of due process.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, following the completion of the 90 day abeyance period granted herein, the Board will reconsider the claims as if the September 7, 2017, decision pertaining to the respiratory and right knee disabilities had never been issued.  The Board notes the Veteran and/or his attorney will have 90 days from the date of this order to vacate in order to submit additional evidence.

Accordingly, the September 7, 2017, Board decision addressing the issues of entitlement to service connection for respiratory and right knee disabilities is vacated.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


